— Proceeding pursuant to CPLR article 78, inter alia, to prohibit enforcement of an order which excluded all members of the public from a hearing held pursuant to CPL article 730. Proceeding dismissed, without costs or disbursements. As the hearing in question has been concluded, this proceeding may be considered moot. However, even if it not be deemed moot (see Matter of Jones v Berman, 37 NY2d 42, 57; East Meadow Community Concerts Assn, v Board of Educ., 18 NY2d 129, 135), we would nevertheless dismiss the petition on the ground that the action of the respondent Judge constituted a proper exercise of discretion (see Matter of Gannett Co. v De Pasquale, 43 NY2d 370). Suozzi, J. P., Gulotta, Cohalan and Margett, JJ., concur.